11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Ex parte Timothy Kline,                     * Original Proceeding

No. 11-22-00068-CR                          * March 31, 2022

                                            * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.

     This court has considered Timothy Kline’s “Motion for PR Bond” and
concludes that the motion should be dismissed for want of jurisdiction. Therefore,
in accordance with this court’s opinion, this proceeding is dismissed for want of
jurisdiction.